FILED
                            NOT FOR PUBLICATION                             SEP 20 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-50064

               Plaintiff - Appellee,             D.C. No. 2:03-cr-01220-GAF

  v.
                                                 MEMORANDUM *
RONALD S. STERN, a.k.a. Burton D.
Greenfield, a.k.a. Bob Morgan,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                     Gary A. Feess, District Judge, Presiding

                           Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Ronald S. Stern appeals from the 24-month sentence imposed upon

revocation of supervised release. We have jurisdiction under 28 U.S.C. § 1291,

and we affirm.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Stern contends that his above-Guidelines sentence is substantively

unreasonable, in light of his health problems and the allegedly minor nature of his

violations. The sentence is substantively reasonable in light of the totality of the

circumstances and the 18 U.S.C. § 3583(e) sentencing factors. See Gall v. United

States, 552 U.S. 38, 51 (2007); United States v. Simtob, 485 F.3d 1058, 1063 (9th

Cir. 2007) (“A violator who, after committing an offense and being placed on

supervised release for that offense, again commits a similar offense is not only

more likely to continue on that path, but also has demonstrated to the court that the

violator has little respect for its command.”).

      AFFIRMED.




                                           2                                    12-50064